Citation Nr: 0216135	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen a previously denied 
claim for service connection for left ear hearing loss.

As addressed below, the Board finds that the veteran has 
presented new and material evidence sufficient to reopen his 
previously denied claim for service connection for left ear 
disability.  This decision is limited to reopening the claim 
for review on the merits.  Before reviewing the claim on the 
merits, the Board finds it necessary to conduct further 
development pursuant to 38 C.F.R. § 19.9(a)(2).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the response to notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for left ear disability.


FINDINGS OF FACT

1.  The RO denied a claim for service connection for left ear 
hearing loss in an unappealed May 1998 rating decision.

2.  The additional evidence associated with the claims folder 
since the May 1998 RO rating decision is new and material as 
it includes previously unconsidered details regarding the 
veteran's in-service treatment for left ear disability.



CONCLUSION OF LAW

1.  The RO's May 1998 decision denying service connection for 
left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2002).

2.  The evidence added to the record subsequent to the RO's 
May 1998 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991); 
38 C.F.R. § 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for left ear hearing loss disability.  The RO has 
determined that the new and material standard applies to this 
case.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  In May 1998, the RO denied a 
claim for service connection for left ear hearing loss.  The 
veteran was provided notice of this decision that same month, 
but he did not file a timely appeal.  See 38 C.F.R. 
§ 20.302(a) (2002) (a Notice of Disagreement (NOD) must be 
filed with the agency of original jurisdiction within one 
year from the date that the agency mailed notice of the 
adverse decision).  Thus, the Board agrees with the RO that 
the unappealed May 1998 decision is final and subject to 
reopening.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2002).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

In May 1998, the RO denied on the merits the claim for 
service connection for left ear hearing loss.  At that time, 
the veteran had argued that he manifested a left ear hearing 
loss which began in service.  His service medical records 
were presumed destroyed in the 1979 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  An 
alternative search by NPRC was only able to produce morning 
reports which showed that the veteran was hospitalized at 
USAF Hospital Richards-Gebaur Air Force Base from April 14 to 
April 17, 1958.  A direct search for hospital and outpatient 
treatment records was unsuccessful.  The veteran claimed that 
his in-service hospitalization involved a surgical operation 
under the left ear, and that this procedure was responsible 
for his left ear hearing loss.  No other details of his 
treatment were provided.  The record also included a private 
September 1995 audiology report which reflected left ear 
hearing loss manifested by auditory thresholds greater than 
40 decibels at the frequency ranges of 1000 through 4000 
Hertz.  This report noted that the veteran was a "left 
handed shooter."

In connection with the current appeal, the veteran has 
provided additional details regarding his in service 
hospitalization in April 1958.  He claims that he underwent 
surgical removal for a growth in the left neck region 
followed by several instances where he had drainage tubes 
inserted in the left ear.  He indicates that he noticed 
decreased hearing acuity in the left ear following his 
surgical procedures.  He also notes that he was hired as 
police officer for which he was required to undergo a 
physical examination.

The Board is of the opinion that the veteran's additional 
details regarding his in-service surgical treatment is both 
new and material.  The previous evidence of record included 
morning reports reflecting his hospitalization in 1958, his 
report of decreased hearing acuity beginning in service, and 
medical evidence of current left ear hearing loss disability.  
The new evidence includes new details that the veteran 
underwent several surgical procedures in service, to include 
having drainage tubes inserted in his left ear.  For purposes 
of reopening, the Board must presume the credibility of his 
assertions.  Duran, 7 Vet. App. at 220.  His testimony also 
suggests that his left ear hearing loss may be associated 
with an event in active service.  Given the absence of 
service medical records in this case, the Board finds that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the additional evidence is sufficient to 
reopen the claim for service connection for left ear hearing 
loss.

As indicated in the Introduction, the Board finds that 
further development is warranted in this case.  Specifically, 
the Board is of the opinion that there is insufficient 
medical evidence to make a decision in this case at this 
time.  See 38 U.S.C.A. § 5103A(d)(2)(c) (West Supp. 2001).  
The Board, therefore, will defer adjudication of the claim on 
the merits pending additional development, to include 
obtaining VA opinion as to the nature and etiology of the 
veteran's left ear hearing loss disability.


ORDER

The claim for service connection for left ear hearing loss is 
reopened.  To this extent only, the appeal is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

